DETAILED ACTION
This Office action is in reply to correspondence filed 12 February 2021 in regard to application no. 16/889,750.  Claims 1-20 are pending and are considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the previous Office action, a rejection was made only under 35 U.S.C. § 101 based on a determination that the claims were directed to an abstract idea without significantly more.  The lack of prior art – the fact that no rejection was made under § 102 or 103 – was explained at that time.
With the present amendment, the claims all now require that, based on a determination that has been made, a transaction is prevented in any one of four specific ways such as denying the transaction or logging a (presumptively malicious) user out of an account, among others.  Though the claims continue to recite abstraction, as set forth in the previous Office action, these specific steps, which have the real-world effect of preventing a malicious transaction in one or another specific way, go beyond generally linking the construed abstract idea to a particular technological environment.  See MPEP § 2106.05(e).  As such the claims integrate the abstract idea into a practical application and are no longer directed to the abstract idea, so the rejection is withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C ANDERSON whose telephone number is (571)270-7442.  The examiner can normally be reached on M-F 9:00 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT C ANDERSON/Primary Examiner, Art Unit 3694